UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7630


RODNEY HILL,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; D. BLAKNEY, (Ms.) Supervisor of
Education; J. BOLYAR, (Mr.) Associate Warden; P. BULTER,
(Ms.) Unit Manager,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.       John S. Kaull,
Magistrate Judge. (5:09-cv-00019-FPS-JSK)


Submitted:   June 24, 2010                 Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Hill, Appellant Pro Se.      Rita R. Valdrini, Assistant
United States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney     Hill   seeks    to    appeal   the   magistrate      judge’s

entry of an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), notifying Hill of the need to respond to a

summary judgment motion.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Hill seeks to appeal is

neither     a    final    order    nor    an    appealable      interlocutory      or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions     are    adequately      presented     in   the

materials       before    the   court    and    argument      would   not    aid   the

decisional process.

                                                                            DISMISSED




                                          2